On Rehearing.
In their motion for rehearing appellants complain of the judgment allowing interest from April 25, 1929, asseiting that such allowance is contrary to the rule announced in Atkinson v. Jackson Bros. (Tex. Civ. App.) 259 S. W. 2S0.
In the present case interest from the date stated was prayed for by plaintiff. The court did not submit to the jury the amount of the damages to be awarded, but merely submitted the facts from which the court could ascertain and estimate the damages. In cases so submitted, interest as a part of the damages is rightfully assessed, if prayed for. City of San Antonio v. Pfeiffer (Tex. Civ. App.) 216 S. W. 207; Texas & P. Ry. Co. v. Erwin (T'ex. Civ. App.) 180 S. W. 662.
This rule is expressly recognized as correct in the case cited by appellants.
In their motion, appellants also vigorously attack the sufficiency of the evidence to support the finding upon the first issue submitted. They quote, in this connection, portions of the testimony of Aronoff.
The testimony quoted in the opinion raised the issue first submitted.
The testimony quoted in the motion was all a matter for the consideration of the jury in determining such issue.
*801Other questions presented in the motion have been considered and call for no discussion. Upon the record here presented we think no reversible error is shown, and the motion should be overruled.
It is so ordered.